

111 HR 3607 IH: State Health Care Choice Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3607IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Mulvaney (for himself and Mr. Gowdy) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enable States to opt out of certain provisions of the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the State Health Care Choice Act.2.PurposeIt is the purpose of this Act to protect States' rights and to ensure that States have the option to continue to implement State laws relating to health care delivery and health insurance that were in effect prior to the date of enactment of the Patient Protection and Affordable Care Act (Public Law 111–148).3.Protection of State flexibility to provide health coverage(a)State opt out of certain provisions of PPACA(1)In generalA State described in subsection (b) may elect to limit the application of any or all of the provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) described in paragraph (2) with respect to health insurance coverage within that State.(2)Provisions describedThe provisions of the Patient Protection and Affordable Care Act described in this paragraph are as follows:(A)Subtitles A through C of title I (and the amendments made by such subtitles), except for sections 1253 and 1254.(B)Parts I, II, III, and V of subtitle D of title I (and the amendments made by such parts).(C)Part I of subtitle E of title I (and the amendments made by such part).(D)Subtitle F of title I (and the amendments made by such part).(E)Section 1561 (and the amendment made by such section).(F)Sections 10101 through 10107 (and the amendments made by such sections).(b)State described(1)Enactment of State lawA State described in this subsection is a State that enacts a law after the date of enactment of this Act that—(A)expresses the intent of the State to opt out of one or more of the provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) described in subsection (a);(B)contains a list of the provisions of such Act which will not apply to the State under the State law; and(C)expresses the intent of the State to continue to administer health coverage-related laws as in effect in the State on March 23, 2010, or that provides for the implementation of related State laws enacted after such date.(2)RepealIf a State repeals a law described in paragraph (1), the provisions of the Patient Protection and Affordable Care Act listed in such law shall apply with respect to such State beginning on the date of such repeal.(c)RegulationsThe Secretary of Health and Human Services, in consultation with the Secretary of the Treasury, shall promulgate regulations to provide for the implementation of this Act.